Opinion by
Cole, J.
The record disclosed that the circumstances surrounding entry and final appraisement of the present merchandise are identical with those shown in Abstracts 51047, 51672, 51860, and 52676, the records in which were incorporated by consent. All of the cited cases related to petitions like the one under consideration. In each instance, the court found as facts that prior to entry an officer of the petitioner corporation conferred with a representative of the appraiser concerning dutiable value of the merchandise and that complete cooperation was given by petitioner in supplying customs officials with information upon which appraisal was based. The petitions were therefore granted. The court held the same conclusion applicable here and found that there was no intent to defraud the revenue of the United States or to conceal or misrepresent the facts of the case or to deceive the customs officials as to the value of the merchandise. The petition was therefore granted.